Citation Nr: 1137730	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California





THE ISSUE

Entitlement to service connection for an acquired psychiatric disability. 





ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to July 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran failed to appear for his scheduled Travel Board hearing in February 2011.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2010). 

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated diagnoses including chronic paranoid schizophrenia, posttraumatic stress disorder, depression, not otherwise specified, anxiety disorder, and most recently major depressive disorder, which are reportedly connected to his military service.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, including major depressive disorder.


FINDING OF FACT

There is competent and credible evidence that the Veteran has had continuing psychiatric symptoms from service to the present, and there is a current medical diagnosis for major depressive disorder.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Psychoses are deemed to be a chronic diseases under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111 (West 2002).

The Veteran's June 1997 enlistment examination does not show a preexisting psychiatric disorder.  Subsequently, in April 2000 the Veteran reported symptoms of depression and anxiety on a health enrollment assessment.  In May 2002 the Veteran was ambivalent regarding frequent trouble sleeping and nervous trouble of any sort, answering "don't know" on a report of medical history.  The physician noted anxiety was secondary to lifestyle changes, and that the Veteran later denied difficulty sleeping.  

Following service, the Veteran filed his claim for benefits in August 2007, at which time he explained that he experienced extreme stress in boot camp, which continued, and combined with loneliness, he began to break down.  He indicated that he started to hear voices in approximately March 1999, but because they seemed real, he did not recognize that the voices were not there.  He indicated that his experience hearing voices had become worse and worse ever since.  In June 2008, the Veteran asserted that he became ill in the Marine Corps, at which time he was paranoid, heard voices, and had extreme anxiety.  

VA treatment records from January to August 2007 show that the Veteran was variously diagnosed and/or treated for mental health disorders including, chronic paranoid schizophrenia, schizoaffective disorder, PTSD, depression, not otherwise specified, and anxiety disorder.  He was prescribed such medications as Aripiprazole for schizophrenia and mood; Lorazepam for anxiety or insomnia; Propranolol for anxiety; Sertraline for depression; and Trazadone, for sleep.  In 2007, the Veteran reported that he had been talking to himself for nearly two years, but in the previous three weeks he had begun to hear whispers of somebody responding to him.  The Veteran reported that he had a stressful childhood as he escaped from the fighting in Afghanistan at age seven, and during that process experienced his first nervous breakdown.  The Veteran indicated that by age 16 he started to become more isolated and paranoid.  In 2007, the Veteran was hospitalized three times for psychiatric reasons.

At his April 2011 VA psychiatric examination, the Veteran's claims folder was reviewed.  The Veteran reported that while in the military he was stressed, homesick, and paranoid.  Although he did not then seek psychiatric treatment or medication, he felt that things began to decompensate for him while in service.  The Veteran reported that he did not seek psychiatric treatment until approximately 2005 or 2006.  In 2007, the Veteran was twice hospitalized, and each time diagnosed with schizophrenia.  The Veteran reported being a financial analyst, and that he felt anxious, nervous, and tense while at work.  He indicated that he got along with others at work fairly well, although he experienced some issues with anger and irritability.  He did not report missing work because of his psychiatric symptoms.  The Veteran also reported achieving a 3.4 grade point average as he worked on-line towards a Master of Business Administration degree.  He indicated, however, that he was finding it increasingly difficult to concentrate.  He reported that he had been married and then divorced; however, he was recently reunited with his ex-wife.  The Veteran indicated that he had a better relationship with his ex-wife since they were reunited, and that they had two children, with whom he was in contact.  The Veteran reported that he did not use alcohol or drugs.  He indicated that he was prescribed Sertaline and Abilify, and treated at the Livermore, VA Outpatient Clinic, where he was given individual therapy for the previous four years.   

The examiner noted that the Veteran presented with issues related to depression (feeling sad and depressed), insomnia (poor sleep), anxiety and panic attacks.  The examiner noted that the Veteran was clearly having a difficult time functioning.  The examiner observed, however, that the Veteran did not at that time have schizoaffective disorder.  Occupationally, the Veteran was functioning at work, although not very well, and taking school courses.  He was working towards reuniting with his wife from whom he had divorced.  As such, the examiner reasoned that the Veteran was engaging in activities that one could not possibly participate if actively experiencing schizoaffective disorder.  Further, despite the August and May 2007 hospitalizations related to anxiety and schizophrenia, the examiner reasoned that whether it was an acute break or not, these disorders were clearly no longer present.  Assessing the Veteran's current psychiatric problems, the examiner diagnosed the Veteran as having major depressive disorder.  Specifically, the Veteran had expressed classic symptoms, such as feeling sad and depressed, poor sleep, problems with his memory and concentration, issues related to anger and irritability, low energy, no motivation, problems with anxiety, and feeling nervous, anxious, and tense much of the time.  

On mental status examination, the Veteran was neatly and casually dressed, although he appeared late for the appointment, and only after he was called and reminded of it.  The examiner observed that the Veteran was cooperative, with controlled and appropriate affect, and willing to respond to questions.  His recent, intermediate, and remote memory were intact, and there was no indication of hallucinations or paranoid feelings.  The Veteran had, however, reported that very, very rarely he experienced paranoid thoughts, and the examiner reasoned that this was more in line with paranoid personality issues rather than paranoid delusions.  The examiner noted that the Veteran was oriented times three, and appeared to be somewhat uncomfortable throughout the interview.  Notably, the Veteran's eye contact was adequate; thinking was mostly clear; speech was normal in rate, rhythm and volume; and, the Veteran appeared to be a fair to good personal historian.  The Veteran's fund of general information was average.  The examiner observed that the Veteran's judgments were appropriate and abstract in the testing situation, much better than they would be if he had a schizoaffective disorder.  There was no evidence of any current psychotic or delusional processes, and the Veteran denied any auditory or visual hallucinations, or delusional systems.  The Veteran's thoughts were observed to be clear, logical, goal-directed and linear most of the time.  Insight and judgment were poor, and mood and affect were sad and depressed.  The Veteran's intellectual level of functioning was average, and no gross cognitive deficits were noted.  His attention and concentration were intact, and no bizarre or unusual behaviors were observed.  

In regards to his depression, the examiner noted that the Veteran's symptoms had increased in frequency, severity, intensity and duration during the previous year.  For instance, the Veteran reported difficulties with sleep to include trouble falling asleep and staying asleep, early morning awakenings, difficulty returning to sleep and then feeling tired, angry, and irritable with symptoms of insomnia.  In addition, the Veteran reported problems with his memory and concentration, difficulty focusing his attention such that he had a tendency to forget that which he did not write down.  The Veteran indicated that he had problems with anger and irritability, and difficulty getting along with others.  He reported that he was sad and depressed, and lacked energy and motivation.  He indicated that he experienced anxiety, depressed mood, chronic sleep impairment, suspiciousness, and memory loss.  The examiner observed that the Veteran's symptoms interfered with his ability to function effectively because he had difficulty focusing at work and getting along with others, such that his work efficiency and occupational functioning were reportedly decreased.  The examiner also reasoned that the Veteran's work and social relationships were affected in that the Veteran reported difficulty effectively communicating with others, focusing his attention, concentrating, and communicating.  The examiner observed that the Veteran's behavior was appropriate and activities of daily living were within normal limits.  The examiner concluded that the Veteran was able to manage his VA benefits and competent to manage his funds.  There was no indication that his depression related symptoms were in remission, nor was there any indication of multiple mental disorders.  

Summarizing the examination results discussed above, the examiner listed the diagnostic conclusions as major depressive disorder, and schizoaffective disorder by history only because it was mentioned in 2007.  The examiner concluded that it was clear the Veteran's psychiatric problems had their beginning in the military when he was feeling stressed and paranoid.  The examiner opined that in the past the Veteran had a schizoaffective diagnosis, and that it was possible the Veteran had an acute break that resolved, and the current presentation was one of major depressive disorder.  

The April 2011 VA examination report constitutes a sufficiently detailed examination, review of the claims file, and reasoning, to establish that the Veteran experienced a psychiatric disability, specifically major depressive disorder that was incurred in service.  Furthermore, in concluding that the Veteran's psychiatric symptoms had their beginning in the military, the examiner suggested a continuity of symptomatology, which has also been suggested by the Veteran who discussed symptoms of anxiety, depression and trouble sleeping both in service and since service, which the examiner has now linked to his major depressive disorder.  As for the examiner's opinion regarding an acute break that resolved followed by a current presentation of depression, he spoke in terms of possibility.  The standard of proof, however, is whether the Veteran's disability at least as likely as not had its onset in service.  Because his opinion was not according to this standard it is assigned no probative value.  

In summary, the Veteran has suffered from various psychiatric symptomatology since he was discharged from service in 2002.  Specifically, service treatment records referenced the Veteran's depression, anxiety and ambiguity regarding sleep problems.  VA treatment records show the Veteran was first diagnosed with schizophrenia in 2007, and the Veteran reported seeking earlier psychiatric treatment beginning in 2005 or 2006.  The Veteran has been variously diagnosed as having chronic paranoid schizophrenia, posttraumatic stress disorder, depression, not otherwise specified, anxiety disorder, and most recently major depressive disorder.  His record has shown continuous treatment for his symptomatology, including his depression, anxiety, sleep problems.  

As such, there is an equipoise of the evidence, and the Board will resolve all reasonable doubt in favor of the Veteran.  In light of the reported depression and anxiety during service, and the competent and credible assertions that the Veteran struggled with psychiatric symptomatology during and since service, and the competent and credible evidence regarding psychiatric diagnoses, including for major depressive disorder within a few years after separation from service, there is an equipoise of the evidence.  

Consequently, reasonable doubt is resolved in the Veteran's favor, and the Board finds that the evidence of record supports service connection for an acquired psychiatric disability.  Because direct service connection is warranted, the Board need not address the alternate theory of entitlement on a presumptive basis.


ORDER

Service connection for an acquired psychiatric disability is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


